Elliott, C. J. —
The appellee’s counsel insist that the assignment of errors is not properly in the record because it is pasted to the transcript. We regard this objection as too technical to prevail. Even before the adoption of the present rules the assigment of errors might be made part of the record by permanently attaching it to the transcript, for we *511think that when attached as a page of the transcript the assignment is “entered on the records” within the meaning of the code.
Filed June 26, 1889.
An instruction in an action by a husband for the seduction of his wife which informs the jury that the plaintiff can not recover if the wife consented to the sexual intercourse, is erroneous under any supposable state of the evidence. As the trial court gave such an instruction the judgment must be reversed.